     Case 2:19-cv-04396-MTL-DMF Document 198 Filed 01/06/21 Page 1 of 3




 1    WO                                                                                     SH

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Christopher James Henson,                      No. CV 19-04396-PHX-MTL (DMF)
10                         Plaintiff,
11    v.                                             ORDER
12
      Corizon Health , et al.,
13
                           Defendants.
14
15          Plaintiff Christopher James Henson, who is currently confined in the Arizona State
16    Prison Complex (ASPC)-Florence, East Unit, brought this pro se civil rights action
17    pursuant to 42 U.S.C. § 1983. On screening of Plaintiff’s Complaint (Doc. 1) pursuant to
18    28 U.S.C. § 1915A(a), the Court determined that Plaintiff stated Eighth Amendment
19    medical care claims against Defendants Corizon Health, Nurse Practitioner Dorothy Igwe,
20    Contracting Monitoring Bureau Director David Robertson, and Supervisor Vanessa
21    Headstream based on their alleged failure to treat Plaintiff’s Hepatitis C and a nodule on
22    his scrotum. (Doc. 6.) The Court ordered these Defendants to answer and dismissed the
23    remaining claims and Defendants. (Id.)
24          On November 30, 2020, Plaintiff filed an Emergency Motion for Injunction and
25    Temporary Restraining Order in which he alleged that Arizona Department of Corrections
26    (ADC) Director David Shinn had revoked Plaintiff’s e-mail access and his access to the
27    Lexis legal search engine on his computer tablet (Doc. 184 at 1–2.) Plaintiff asked the
28    Court to issue an injunction ordering ADC to allow him continued access to Lexis, the
     Case 2:19-cv-04396-MTL-DMF Document 198 Filed 01/06/21 Page 2 of 3




 1    ability to draft documents on his tablet, and continued e-mail communication. (Id.)
 2    Defendants responded to the Motion on December 14, 2020. (Doc. 190.)
 3           In an Order issued December 15, 2020, the Court denied Plaintiff’s request for
 4    injunctive relief without requiring a reply from Plaintiff because Plaintiff’s allegations in
 5    his motion arose from different events than those alleged in this action and because
 6    Plaintiff’s allegations in the Motion did not support an access-to-court claim. (Doc. 192.)
 7    Plaintiff now moves for reconsideration of the December 15, 2020 Order because the Court
 8    issued the Order without a reply from Plaintiff. (Doc. 194.)
 9                          The Court will ordinarily deny a motion for
10                  reconsideration of an Order absent a showing of manifest error
                    or a showing of new facts or legal authority that could not have
11                  been brought to its attention earlier with reasonable diligence.
12                  Any such motion shall point out with specificity the matters
                    that the movant believes were overlooked or misapprehended
13                  by the Court, any new matters being brought to the Court’s
                    attention for the first time and the reasons they were not
14
                    presented earlier, and any specific modifications being sought
15                  in the Court’s Order. No motion for reconsideration of an
                    Order may repeat any oral or written argument made by the
16
                    movant in support of or in opposition to the motion that
17                  resulted in the Order. Failure to comply with this subsection
                    may be grounds for denial of the motion.
18
19    LRCiv 7.2(g)(1).
20           Here, Plaintiff’s reply was not necessary for the Court to decide the Motion for
21    injunctive relief because it was clear from the record that Plaintiff did not satisfy the
22    requirements for obtaining injunctive relief. The Court specifically found that:
23                  Plaintiff is not entitled to the requested relief. As an initial
24                  matter, Plaintiff’s allegations in his motion arise from events
                    distinct from his Eighth Amendment medical care claims that
25                  are currently before the Court. New claims may not be
26                  presented in a motion for injunctive relief and must be brought
                    in a separate action. . . . Further, even if the Court construes
27                  Plaintiff’s allegations in the motion for injunctive relief as an
28                  access-to-courts claim, Plaintiff’s request for injunctive relief
                    still fails. . . . Plaintiff has failed to show a likelihood of success


                                                     -2-
     Case 2:19-cv-04396-MTL-DMF Document 198 Filed 01/06/21 Page 3 of 3




 1                  on the merits or irreparable injury as it pertains to an access-
                    to-courts claim. There is no evidence that Plaintiff has faced
 2                  an unreasonable delay or the inability to file anything in this
                    action, and his vague statement that his “ability to navigate the
 3
                    legal waters of this matter” has been impacted is too vague to
 4                  support an access-to-courts claim. A review of the docket in
                    this matter reflects that Plaintiff has filed numerous motions to
 5
                    the Court. . . . At this time, Plaintiff has not shown that his
 6                  ability to litigate this or any other case has been impeded.
                    Plaintiff has not been prevented from bringing a claim as a
 7                  result of the alleged conduct. Thus, Plaintiff has not
 8                  established actual injury. Plaintiff has also failed to satisfy the
                    remaining requirements that must be shown to warrant
 9                  injunctive relief.
10
      (Doc. 192 at 2–3.) Upon reviewing the record before it, the Court determined that it was
11
      not necessary to wait for a reply. The Court did not commit clear error by denying
12
      Plaintiff’s Motion for injunctive relief without waiting for a reply. See Palmer v. Web
13
      Industries, Inc., No. CV 04-2362-PCT-SMM, 2007 WL 625924 at *1 (D. Ariz. Feb. 26,
14
      2007) (a court’s decision to decide a motion without waiting for a reply was “not a proper
15
      basis for seeking reconsideration” because “replies are optional, and therefore not required
16
      to be considered”). The Court finds no basis for reconsidering its December 15, 2020
17
      Order, and Plaintiff’s Motion for Reconsideration will be denied.
18
             IT IS ORDERED that the reference to the Magistrate Judge is withdrawn as to
19
      Plaintiff’s Motion for Reconsideration (Doc. 194), and the Motion is denied.
20
             Dated this 6th day of January, 2021.
21
22
23
24
25
26
27
28



                                                   -3-
